DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 22 have been amended in the response filed 08/10/2021. Claims 8-14 remain withdrawn as drawn to a non-elected invention. Claims 1-7 and 22 are pending and examined.
Information Disclosure Statement
The Information Disclosure Statement filed 08/12/2021 has been considered by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Maher et al. (US 2008/0081341, Pub Date: 04/03/2008, hereinafter “Maher”) in view of Bailes et al. (Bailes et al., Gold Nanoparticle Antibody Conjugates for Use in Competitive Lateral Flow Assays. In: Soloviev M. (eds) Nanoparticles in Biology and Medicine. Methods in Molecular Biology (Methods and Protocols), vol 906, published online 14 June 2012, hereinafter “Bailes”).
	Regarding claim 1, Maher teaches throughout the publication a system for measuring the concentration of an analyte (abstract and paragraph 0107; see Figure 1), comprising: 
a vial having an open end and no lateral flow test strip within the vial (receptacle 3; paragraph 0018): and
a conjugate pad separate from any lateral flow test strip, the conjugate pad disposed within the vial and including a dry probe material that includes a targeting moiety that binds to the analyte (paragraphs 0064-0065, labeling reagent such as dried conjugate is provided in the receptacle separately from the test strip and suitable labeling reagent comprise a first binding reagent a label wherein the binding reagent is selected based on the analyte to be detected; paragraph 0081, labeling reagent used may be any particle, protein or molecule that recognizes or binds to the analyte in question; paragraph 0103, labeling reagent dried onto glass fiber or other suitable pad),
wherein the conjugate pad includes an amount of dry probe material such that dispensing a liquid sample including the analyte within the vial having the conjugate pad reconstitutes the dry probe material to provide a specified concentration of probe material in solution (paragraphs 0083 and 0103).
Bailes teaches throughout the publication the use of gold nanoparticle antibody conjugates in lateral flow assays (abstract). More specifically, Bailes teaches it is an important for any detection particles used in lateral flow assays to be monodisperse (page 48, continued paragraph from previous page) and further teaches that the conjugate pad is treated with surfactants, polymers or proteins prior to application of the gold conjugate to ensure it accepts and releases the majority of the label applied to it (page 54, step 18 at top of page).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to modify the conjugate and conjugate pad of Maher to include a monodisperse conjugate on a pad that is capable of releasing the majority of label applied to it as taught by Bailes because it would have been desirable to ensure consistency of migration of the conjugate through the assay membrane (Bailes, page 48) and further to ensure that the conjugate pad is capable of releasing the label efficiently (Bailes, page 54).
While Maher in view of Bailes do not specifically teach that 70% to 100% of the conjugate is released by the conjugate pad, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a 
Regarding claim 2, Maher teaches the system wherein the dry probe material includes conjugated metal nanoparticles (paragraphs 0035 and 0090).
Regarding claim 3, Maher teaches the system wherein the dry probe material includes polymer nanoparticles (paragraphs 0035 and 0090).
Regarding claim 4, while Maher in view of Bailes teaches that the conjugate pad may include a glass fiber or other suitable pad (Maher, paragraph 0103) for fitting into a receptacle with a test-tube like shape (paragraph 0042) and Bailes teaches that the glass fiber conjugate pad strips include dimensions of 10x300x0.41 mm (Bailes, page 49, section 2.2, step 2), the references fails to specifically teach that the length and width of the conjugate pad are each in a range from 2 mm to 20 mm. However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine 
Regarding claim 5, Maher teaches the system further comprising a lateral flow device and wherein contacting a lateral flow test strip of the lateral flow device with the liquid sample and probe material in the vial causes an indicator to appear on the lateral flow device (see paragraphs 0102-0105).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Maher et al. (US 2008/0081341, Pub Date: 04/03/2008) in view of Bailes et al. (Bailes et al., Gold Nanoparticle Antibody Conjugates for Use in Competitive Lateral Flow Assays. In: Soloviev M. (eds) Nanoparticles in Biology and Medicine. Methods in Molecular Biology (Methods and Protocols), vol 906, published online 14 June 2012), applied to claim 1 above (hereinafter “Modified Maher”), and further in view of Lee (US Patent 6,596,502).
	Modified Maher teaches the claimed invention as applied above to claim 1. However, Modified Maher does not teach wherein the vial includes a volume indicator mark to indicate a volume of the liquid sample to be placed therein.
Lee teaches a home kit and method for the detection of a fecal parasite in a stool. Specifically, Lee teaches a vessel in which a stool specimen and a diluting liquid are added to form a liquid sample. The vessel is in the form of a capped tube, having graduations, which can indicate the volume of the diluting liquid and stool sample placed inside the tube (Col. 3, lines 32-35).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system as taught by Modified Maher to add volume indicator marks on the test tube such as taught by Lee because it would have been desirable to show the volume of the liquid sample being tested. 
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Maher et al. (US 2008/0081341, Pub Date: 04/03/2008) in view of Bailes et al. (Bailes et al., Gold Nanoparticle Antibody Conjugates for Use in Competitive Lateral Flow Assays. In: Soloviev M. (eds) Nanoparticles in Biology and Medicine. Methods in Molecular Biology (Methods and Protocols), vol 906, published online 14 June 2012), applied to claim 1 above (hereinafter “Modified Maher”), and further in view of Baeumner et al (“Optimization of DNA-tagged dye-encapsulating liposomes for lateral-flow assays based on sandwich hybridization”, Analytical and Bioanalytical Chemistry, 386(2006), 1335-1343), hereinafter referred to as Baeumner).
Modified Maher teaches the claimed invention as applied above to claim 1. However, Modified Maher does not teach wherein the amount of probe material dispensed on the 
Baeumner teaches dye-encapsulating liposomes for use as signal enhancement agents in lateral flow sandwich-hybridization assays for detection of single stranded DNA or RNA sequences. Specifically, Baeumner teaches the optimal liposomes for the detection of single stranded DNA or RNA exhibited an optical density of 0.4 to 0.6 at 532 nm maximum absorption wavelength. These liposomes showed the best compromise between internal volume and non-specific binding/background effects that increase with liposomes diameter.
It would have been obvious to one of ordinary skill in the art at the time of the invention to vary the optical densities of the probe material of Modified Maher as taught by Baeumner because it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).   Since Applicant has not disclosed that the specific limitations recited in instant claim 7 are for any particular purpose or solve any stated problem and the prior art of record teaches a 0.4 to 0.6 optical density, often vary according to the sample being analyzed and various matrices, solutions and parameters appear to work equally as well, absent unexpected .  

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Maher et al. (US 2008/0081341, Pub Date: 04/03/2008, hereinafter “Maher”) in view of Bailes et al. (Bailes et al., Gold Nanoparticle Antibody Conjugates for Use in Competitive Lateral Flow Assays. In: Soloviev M. (eds) Nanoparticles in Biology and Medicine. Methods in Molecular Biology (Methods and Protocols), vol 906, published online 14 June 2012, hereinafter “Bailes”) and Casterlin et al (US Patent 6,406,922), hereafter referred to as Casterlin.
Regarding claim 22, Maher teaches a kit (paragraph 0019) comprising (i) a system for measuring the concentration of an analyte (abstract and paragraph 0107; see Figure 1), comprising: (a) a vial having an open end and no lateral flow test strip within the vial (receptacle 3; paragraph 0018): and (b) a conjugate pad separate from any lateral flow test strip, the conjugate pad disposed within the vial and including a dry probe material that includes a targeting moiety that binds to the analyte (paragraphs 0064-0065, labeling reagent such as dried conjugate is provided in the receptacle separately from the test strip and suitable labeling reagent comprise a first binding reagent a label wherein the binding reagent is selected based on the analyte to be detected; paragraph 0081, labeling reagent used may be any particle, protein or molecule that recognizes or binds to the analyte in question; paragraph 0103, labeling reagent dried onto glass fiber or other suitable pad), wherein the conjugate pad includes an amount of dry probe material such that dispensing a liquid sample including the 
While Maher does not specifically teach that the dry probe material is monodisperse and that the conjugate pad releases between 70% and 100% of the dry probe material by weight, Bailes teaches throughout the publication the use of gold nanoparticle antibody conjugates in lateral flow assays (abstract). More specifically, Bailes teaches it is an important for any detection particles used in lateral flow assays to be monodisperse (page 48, continued paragraph from previous page) and further teaches that the conjugate pad is treated with surfactants, polymers or proteins prior to application of the gold conjugate to ensure it accepts and releases the majority of the label applied to it (page 54, step 18 at top of page).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to modify the conjugate and conjugate pad of Maher to include a monodisperse conjugate on a pad that is capable of releasing the majority of label applied to it as taught by Bailes because it would have been desirable to ensure consistency of migration of the conjugate through the assay membrane (Bailes, page 48) and further to ensure that the conjugate pad is capable of releasing the label efficiently (Bailes, page 54).
While Maher in view of Bailes do not specifically teach that 70% to 100% of the conjugate is released by the conjugate pad, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine 
While Maher in view of Bailes do not teach that the kit includes a pipette including one or more fill indicator lines to indicate volumes of fluid for reconstituting the dry probe material to a specified concentration and instructions for (a) drawing a liquid sample including the analyte into the pipette to one of the one or more fill indicator lines; (b) dispensing the liquid sample into the vial; (c) agitating the liquid in the vial to reconstitute the dry probe material; and (d) contacting a lateral flow test strip of a lateral flow device with the liquid sample in the vial.
Casterlin teaches a test kit for testing low volumes of a fluid sample for drugs of abuse. Specifically, Casterlin teaches a sealable container having a plurality of immunoassay test strips with visual indicators to display the presence or absence of a particular drug (Abstract). In an embodiment, Casterlin shows a kit utilizing a pipette to dispense a liquid sample directly onto the immunoassay test strips (Fig. 18). While a pipette is illustrated in Fig. 18, any other suitable 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the pipette taught by Casterlin in the kit as taught by Maher and Bailes as it provides the advantage of being able to handle and dispense the liquid sample in a controlled manner without having to handle the sample by hand. The use of pipettes is well known and commonly used in the industry.
Regarding the claim limitations “instructions for (a) drawing a liquid sample including the analyte into the pipette to one of the one or more fill indicator lines; (b) dispensing the liquid sample into the vial; (c) agitating the liquid in the vial to reconstitute the dry probe material; and (d) contacting a lateral flow test strip of a lateral flow device with the liquid sample in the vial” in claim 22, MPEP 2112.01(III) states: Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining "[i]f we were to adopt [applicant’s] position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product."). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) ( "Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in In re Miller, 418 F.2d 1392, 1396 (CCPA 1969) (finding a new and unobvious relationship between a measuring cup and writing showing how to "half" a recipe); In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art); In re Xiao, 462 Fed. App'x 947, 950-51 (Fed. Cir. 2011) (non-precedential) (affirming an obviousness rejection of claims directed to a tumbler lock that used letters instead of numbers and had a wild-card label instead of one of the letters); In re Bryan, 323 Fed. App'x 898, 901 (Fed. Cir. 2009) (non-precedential) (printed matter on game cards bears no new and unobvious functional relationship to game board). The instruction limitations in claim 22 do not add any relevant structural information to the claims and therefore have no patentable weight.

Response to Arguments
Applicant's arguments filed on 08/10/2021 have been fully considered and they are found to be moot in view of the new rejection applied to the newly amended claims.
Applicant argues regarding claims 1 and 22 that Maher does not teach a conjugate pad including a dry probe material that is monodisperse and includes a targeting moiety that binds to the analyte and further wherein the conjugate pad releases between 70% and 100% of the dry probe material. While this argument is persuasive, it is moot because Maher is now being relied upon in view of the teachings of Bailes. Maher clearly teaches that the dry probe material can include a targeting moiety that binds to the analyte (see paragraphs 0018, 0064-0065, and 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA M GIERE/Primary Examiner, Art Unit 1641